The Court

were unanimously of opinion, that as there had been no conviction of Pendarvis for treason, in his life-time, there was consequently no forfeiture of dower at common law- And with regard to the confiscation act, there *80is no express attainder or declaration, that he had been guilty oftreason, or any express words which can affect his widow’s dower* The maxim, that penal laws are to be construed strictly, is a wise one. The court is not bound to give, nor will they ever give such- a harsh construction to the act, as to deprive a widow of a common law right, when the act itself is silent upon the subject.*
Let the writ of dower therefore issue*

 In the ease of Mrs. Wells, who made a similar claim of dower, it was admitted, after full argument, although her husband had been banished for treason, and his estate confiscated. See 2d vol. page , so that the law on this subject may he considered as settled.